Citation Nr: 1635879	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his April 2012 VA Form 9.  Later, the Veteran altered the request for a videoconference hearing and a hearing was scheduled in January 2015.  The Veteran failed to report for the hearing.  The day after the hearing he wrote requesting another hearing.  He wrote that he mistakenly thought the hearing was scheduled for February 28, not January 28.  The Veteran requested that a videoconference hearing be scheduled in the future.  A videoconference hearing has not been rescheduled.

Based on the request for a new hearing date and the admission of the mistake by the Veteran written quickly after the missed hearing, good cause exists to attempt to reschedule a Board hearing.   Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a Board hearing and provide the Veteran with notification of such.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge via videoconference.  If possible, please schedule the hearing on a Friday, per the Veteran's request.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




